Citation Nr: 1439189	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for metabolic myopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to November 1977, and from July 1980 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2013, the Board remanded the case in order to schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge, in accordance with the Veteran's June 2013 written request.  The RO scheduled the Veteran for such hearing to occur in October 2013.  However, prior to the hearing, the Veteran requested cancellation of the hearing in an October 2013 written statement.  The Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board notes that, in a January 2014 written statement, the Veteran indicated that he wished to revoke his previous power of attorney that appointed a veterans service organization as his representative.  See 38 C.F.R. § 14.631(f) (2013).  Accordingly, he proceeds unrepresented.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issues of entitlement to an increased rating for metabolic myopathy and entitlement to a TDIU are decided.

In November 2013, the Veteran submitted a statement indicating that his service-connected disability, metabolic myopathy, had worsened causing him to lose his job in May 2013.  The Veteran was last afforded a VA examination in January 2013, and therefore, the Board finds that a new VA examination is necessary to assess the current severity, including all residuals, of the metabolic myopathy.  The Board notes that record contains various alternative diagnoses to metabolic myopathy, and thus, the new examination should clarify the diagnosis and any resulting residuals that the Veteran is currently experiencing.

Additionally, the Veteran submitted along with his November 2013 statement, a medical summary from a VA treating physician indicating that the Veteran sought treatment from a private neurologist from 1989 to 2007, but records of such treatment do not appear to be currently associated with the claims file and should be obtained on remand.  That treating physician also indicated that several tests were ordered.  However, it does not appears that results of all the tests ordered, to include repeat electromyography and nerve conduction studies, are currently associated with the claims file, and thus, should be obtained on remand.

As the Veteran submitted a statement indicating that his service-connected metabolic myopathy disability has worsened to the point that he cannot work, the issue of entitlement to a TDIU is a component of the appeal for a higher rating regarding the service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, it is necessary for the Board to remand the issue to allow for the RO to consider the issue of entitlement to TDIU as the issue is on appeal to the Board.

The Veteran has not been provided with the notice of the requirements for a TDIU claim, and thus, it should be accomplished on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment and income information. 

Relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for his metabolic myopathy disability.  Specifically, request records from the private neurologist who treated the Veteran from 1989 to 2007 and updated VA treatment records, to include the results of the tests that were ordered as indicated in the medical summary submitted by the Veteran in November 2013.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the records, if any, with the claims file, schedule the Veteran for a VA examination (or examinations) to determine the current level of severity of the Veteran's service-connected metabolic myopathy disability, to include any residuals of the disability.  As the record contains multiple alternative diagnoses to metabolic myopathy, the examiner should clarify the diagnosis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work, to include whether it is sufficient to preclude him from securing and following a substantially gainful occupation.  

3.  Send the Veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claims on appeal readjudicated, including entitlement to a TDIU.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

